     Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 1 of 13 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 LORNA VINSANT                                  :     Civil Action No.
 723 Western Avenue                             :
 Covington, Kentucky 41011                      :     Judge
                                                :
                 Plaintiff                      :
                                                :
     -vs-                                       :    COMPLAINT WITH JURY DEMAND
                                                :
 WNB GROUP, LLC                                 :
 dba THE RAY HAMILTON MOVING                    :
 COMPANY                                        :
 4817 Section Avenue                            :
 Cincinnati, Ohio 45212                         :
                                                :
       and                                      :
                                                :
 JAY WALLIS                                     :
 6326 Trail Ridge Court                         :
 Loveland, Ohio 45140                           :
                                                :
                 Defendants                     :

       Now comes Plaintiff Lorna Vinsant and for her complaint against the Defendants hereby

states as follows.

                                         THE PARTIES

       1.      Plaintiff is a citizen of the State of Kentucky, residing in Kenton County. Plaintiff

is female and over the age of forty.

       2.      WNB Group, LLC dba The Ray Hamilton Moving Company (“Ray Hamilton”) is

a corporation organized under the laws of the State of Ohio and doing business in Hamilton

County. It is an employer as that term is defined under Ohio Revised Code §4112.01 et seq.
    Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 2 of 13 PAGEID #: 2




       3.      Jay WalIis (“Wallis”) is the President and CEO of Ray Hamilton. He is an agent

of Ray Hamilton and an employer as that term is defined under Ohio Revised Code §4112.01 et

seq. He is a citizen of the State of Ohio.

                                 JURISDICTION AND VENUE

       4.      Jurisdiction over the parties in this Court is based upon 28 U.S.C. §1332(a)(1)

because the matter in controversy exceeds the sum or value of $75,000 exclusive of interest and

costs and is between citizens of different states.

       5.      Venue exists in this district pursuant to 28 U.S.C. §1391(b)(1) because all the

Defendants reside in this district and also 28 U.S.C. §1391(b)(2) because a substantial part of the

events or omissions giving rise to the claims occurred in this district.

                                    STATEMENT OF FACTS

       6.      Plaintiff is a long time employee of Ray Hamilton. In June of 2017, she was re-

employed by Ray Hamilton to the position of Controller. Plaintiff served in that capacity until

October of 2019. A copy of Plaintiff’s initial hiring document signed by her dated June 17, 2017,

is attached as Exhibit A.

       7.      Throughout Plaintiff’s employment, she performed her job duties in a capable and

competent manner. In fact, beginning in January of 2019, Wallis, on behalf of Ray Hamilton,

reluctantly recognized Plaintiff for her outstanding performance by raising her salary from $80,000

to $125,000 per year. Beginning in January 2019, she was paid a bi-weekly amount of $4,807. A

copy of the internal Sheakley HR Solutions Pay Rate Change for Ray Hamilton is attached as

Exhibit B.




                                                     2
    Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 3 of 13 PAGEID #: 3




       8.      On or about September 26, 2019 Wallis claimed to be dissatisfied with the sales

amount of Local Revenue being generated by Ray Hamilton. Prior to September 26, 2019, Plaintiff

was not charged with responsibility for this area of the Ray Hamilton Company.

       9.      In late September and early October, Wallis convinced Plaintiff to relinquish some

of her Controller job duties and assist in improving Ray Hamilton’s Local Revenue Market

division of Ray Hamilton. Wallis falsely told Plaintiff that her expertise was needed to assist in

increasing sales for Ray Hamilton in the Local Revenue market. Unbeknownst to Plaintiff, Wallis

was using the reduction in revenue in the Local Revenue Market as a pretext to later terminate

Plaintiff because of her age and sex.

       10.     Although Plaintiff had never been involved in sales, she agreed to help Ray

Hamilton in increasing sales for the Local Revenue section of the company because she was a

team player.

       11.     At Wallis’ request, between October 14th and Oct. 21st, Plaintiff began training

other less qualified persons to assume some of her Controller duties so that she could devote more

of her time to managing the Local Revenue department.

       12.     On or about October 21, 2019, Plaintiff was unexpectantly demoted by Wallis to a

position titled “Local Sales Manager”. Her prior job responsibilities as Controller were transferred

to other individuals and her compensation was reduced by half to $62,500 per year. She was

presented a “Term of Employment Sheet” wherein she was asked to agree to the involuntary

change in her job duties. A copy of that document is attached as Exhibit C and incorporated by

reference.

       13.     Wallis demanded within the Local Sales Manager document that as part of

Plaintiff’s performance, she was required to achieve sales of $900,000 in the Local Revenue



                                                 3
    Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 4 of 13 PAGEID #: 4




Market by the end of the year 2019. Through the nine months ending September 30, 2019, Ray

Hamilton had only generated $465,835.24 in local sales revenue. A redacted copy of the Ray

Hamilton Profit & Loss from January through September 2019 is attached as Exhibit D.        Plaintiff

knew that Wallis’ assignment of the performance metric of $900,000 in sales by the end of 2019

was unachievable. She was being set up to fail.

       14.     Plaintiff objected to her demotion, reduction in salary, elimination of her Controller

job duties and responsibilities, and the assignment of performance metrics which were

unachievable. She refused to sign the “Term of Employment” sheet. Plaintiff asked Wallis why

her salary was being reduced. She never received a response from Wallis or any individual or

manager employed at Ray Hamilton.

       15.     Nevertheless, on October 28, 2019, at 8:52 a.m., Ray Hamilton, through its

authorized representative Amy Finnell, forwarded an email to Plaintiff with a revised copy of the

Term of Employment sheet which indicated that Plaintiff must sign the sheet and accept the terms

of her demotion, reduction in salary, elimination of her Controller job duties and responsibilities,

and the assignment of performance metrics which were unachievable by Friday, November 1, 2019

(Attached as Exhibit E)

       16.     Left with no other choice, Plaintiff sought the advice of counsel relating to issues

of her employment with Ray Hamilton.

       17.     On or about October 29, 2019, counsel for Plaintiff emailed a letter to Wallis

seeking information regarding the changes in Plaintiff’s employment and why a reduction in salary

was necessitated. A copy of the letter sent to Wallis is attached as Exhibit F and incorporated by

reference.




                                                  4
    Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 5 of 13 PAGEID #: 5




       18.     Upon receipt of the letter from Plaintiff’s counsel, Wallis telephoned Dennis Loftus

(“Loftus”), the then Vice President of Sales for Ray Hamilton. During the telephone conversation

with Loftus, Wallis stated to Loftus that “Lorna has lawyered up, she is suing me (which was

untrue) and I [meaning Wallis] need to put her on paid leave.”

       19.     Wallis then asked Loftus to participate in a phone call with Plaintiff.

       20.     During the evening of October 29, 2019, Plaintiff received a telephone call from

Wallis and Loftus wherein Wallis informed Plaintiff that she was being immediately placed on

administrative leave and that she should not return to work at Ray Hamilton. Wallis indicated he

“needed to figure something out.”

       21.     Immediately after the telephone conversation, Plaintiff sent an email dated October

29, 2019, at 8:48 p.m. to Wallis confirming that she was being placed on administrative leave.

(Attached as Exhibit G). No response from Wallis was received in response to the email.

       22.     Later that evening, Plaintiff sent a second email to Wallis that she would be at the

Ray Hamilton office the next morning to obtain a document from Wallis confirming that she was

being placed on administrative leave because “they need to figure some things out.” A copy of

the email is attached as Exhibit H. Plaintiff expected to be paid her regular salary at the rate of

$125,000 per year while on administrative leave.

       23.     The confirmation of Plaintiff’s salary increase to $125,000 in January 2019 is

reflected in a Ray Hamilton Payroll Information form (“Plaintiff’s Payroll Information form”).

(Attached as Exhibit I)

       24.     Unbeknownst to Plaintiff, Wallis had decided to terminate Plaintiff. In an attempt

to reduce Ray Hamilton’s back pay damages, Wallis “doctored” Plaintiff’s Payroll Information

form by writing that the raise Plaintiff received on January 16, 2019 wasn’t really a raise, but



                                                 5
    Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 6 of 13 PAGEID #: 6




instead a $45,000 bonus. Wallis backdated Plaintiff’s Payroll Information form to November 15,

2019 and hand wrote, “Approved bonus 2019 of $45,000, to be paid via payroll base Salary will

remain @ $80,000.” (Attached as Exhibit J)

       25.     Thereafter, on or after November 18, 2019, Plaintiff received a letter from Aflac

Insurance dated November 18, 2019, which informed her that “Ray Hamilton has notified us that

you are no longer with their organization. We know that change in employment can have a big

impact on your life.” (Attached as Exhibit K)

       26.     Ray Hamilton paid Plaintiff severance disguised as administrative leave pay from

November 1, 2019 through December 12, 2019, at the rate of $62,500 per year not $125,000, nor

$80,000 as reflected in the November 15th “doctored” payroll document. This is laid out in

Plaintiff’s pay stub for the period ending December 12, 2019. A copy of Plaintiff’s paycheck is

attached as Exhibit L. Plaintiff was not paid for any alleged “administrative leave time” after

December 12, 2019. Plaintiff was not informed by Ray Hamilton that she would not be paid for

any time after December 12, 2019.

       27.     Thereafter, Ray Hamilton filed a notice with the Ohio Bureau of Employment

Services indicating Plaintiff was “either partially or totally unemployed due to lack of work/layoff

from WNB Group, LLC. (Ray Hamilton)” as of December 13, 2019. A copy of the notice is

attached as Exhibit M.

       28.     By January 3, 2020, Plaintiff had not received a paycheck from Ray Hamilton for

the period after December 12, 2019. On January 3, 2020, she wrote by email to the Ray Hamilton

HR representative, Cassie Laker, and also Wallis asking, “Would you tell me when I will receive

my pay. I did not get it via direct deposit as usual.” A copy of the email is attached as Exhibit N.




                                                 6
    Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 7 of 13 PAGEID #: 7




       29.     On January 6, 2020, Cassie Laker, on behalf of Ray Hamilton, wrote to Plaintiff in

response to her January 3, 2020 email informing Plaintiff for the first time that she was no longer

employed by Ray Hamilton. She stated:

                   Jeanne McCoy and Dave Kamp have been in touch with Mark Byrne
                   about our offer of re-employment, which was supposed to be effective
                   December 23, but have not heard back or been able to reach him since
                   they last spoke the week of December 16. I suggest that you reach out
                   to him directly. (Emphasis added)

       30.     Plaintiff was aware that some settlement discussions were ongoing between her

counsel and the lawyers for Ray Hamilton. Nevertheless, she was unaware that she had been laid

off as of December 13, 2019 for lack of work.

       31.     Consequently, Plaintiff wrote to Cassie Laker and Jay Wallis on January 6, 2020:

                   My understanding was that there was a discussion for me to return to
                   the same position that I was previously demoted to with a continuation
                   of the 50% reduction in my salary. If there is any formal offer for me
                   to return to my employment an please forward it to me in writing.
                   Further I am still waiting for my paycheck that the company promised
                   to pay after placing my on involuntary leave. Please let me know when
                   I can expect the deposit of that amount in my account.

       32.     Plaintiff never received a response to her January 6, 2019 email, nor a written “offer

of re-employment” from Ray Hamilton. Instead, Ray Hamilton invited Plaintiff to continue

settlement discussions through February 2020. Those discussions were unilaterally ended by

Wallis in mid-February of 2020.

       33.     The decision to place Plaintiff on administrative leave and unlawfully terminate her

on or before December 13, 2019 was made by Wallis and Ray Hamilton.




                                                 7
    Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 8 of 13 PAGEID #: 8




                                        COUNT ONE
             (Age Discrimination in Violation of Ohio Revised Code §§4112.02(A),
                                   4112.14(A), and 4112.99)

       34.     Plaintiff realleges the allegations contained in paragraphs 1 through 33 as if fully

rewritten herein.

       35.     Plaintiff was treated differently than a similarly situated male who was responsible

for local sales at Ray Hamilton in 2019 and 2020. That person is a younger male who was never

required to reach a performance metric of $900,000 in sales. Furthermore, the pretextual nature

of Ray Hamilton’s actions in attempting to force Plaintiff to leave her Controller position for the

Local Sales Manager position is demonstrated by the fact that after Plaintiff’s termination, Ray

Hamilton did not seek another individual to replace and assist in the Local Sales department

because that area of the company was allegedly underperforming.

       36.     Plaintiff was replaced in her Controller position by a substantially younger person.

       37.     Ray Hamilton and Wallis hid their unlawful conduct by claiming that Plaintiff was

underperforming in her Controller position. To justify their pretextual claim, Wallis designed a

job description for the position of Controller in 2020 that he backdated to June 12, 2017. This

document did not exist at the time of Plaintiff’s initial employment in 2017, nor at the time of her

termination in 2019. Instead, the document was created by Wallis to justify Plaintiff’s termination

by claiming she had underperformed as the Controller. A copy of the fraudulent document is

attached as Exhibit O.

       38.     Defendants Wallis’ and Ray Hamilton’s actions in reducing Plaintiff’s

compensation, placing her on administrative leave, and terminating her was because of her age in

violation of Ohio Revised Code §§4112.02(A) and 4112.14(A).




                                                 8
    Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 9 of 13 PAGEID #: 9




       39.     Over the recent years, Wallis and Ray Hamilton have engaged in the practice of

terminating employees because of their age. One example is Brenda Larson, a former employee

over the age of 40 who was terminated in March of 2020 because of her age.

       40.     As a direct and proximate result of Defendants Wallis’ and Ray Hamilton’s

unlawful actions, Plaintiff is entitled to all remedies as set forth under Ohio Revised Codes

4112.14(A) and 4112.99 including compensatory damages in the amount of $250,000 and punitive

damages in the amount of $500,000, for a total of $750,000, jointly and severally, against Wallis

and Ray Hamilton. Plaintiff is also entitled to her reasonable attorney’s fees.

                                      COUNT TWO
         (Sex Discrimination and Hostile Sexual Environment Against Wallis and
        Ray Hamilton in Violation of Ohio Revised Code §§4112.02(A)) and 4112.99)

       41.     Plaintiff realleges the allegations contained in paragraphs 1 through 40 as if fully

rewritten herein.

       42.     Plaintiff states that her demotion, placement on administrative leave, and

termination were because of her sex in violation of Ohio Revised Code §4112.02(A). Plaintiff was

replaced by a male in the Controller position.

       43.     Additionally, while Plaintiff was employed at Ray Hamilton, Wallis would, among

other acts, regularly comment upon Plaintiff’s “backside” by telling other Ray Hamilton

employees that he “liked to look at her a__”. Plaintiff objected to Wallis regarding his treatment

of her and that she regarded it as hostile and unwelcome. Wallis also regularly made sexist remarks

towards other employees such as Brenda Larson, calling her a lesbian to which Plaintiff objected.

Nevertheless, Wallis continued to engage in this caveman like behavior.

       44.     Wallis’ harassment was unwelcome and based on sex. The conduct was sufficiently

severe and pervasive that it affected the terms, conditions, and privileges of Plaintiff’s



                                                 9
   Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 10 of 13 PAGEID #: 10




employment. Finally, Wallis, as the president of Ray Hamilton, knew of the sexual harassment

and as a result, both he and Ray Hamilton are jointly and severally liable for their unlawful

conduct.

       45.     As a direct and proximate result of the Defendants Wallis’ and Ray Hamilton’s

unlawful conduct in discriminating against and harassing Plaintiff because of her sex in violation

of Ohio Revised Code §4112.02(A), Plaintiff is entitled to all remedies as set forth in Ohio Revised

Code §4112 including, but not limited to, $250,000 in compensatory damages and $500,000 in

punitive damages, for a total of $750,000 to be awarded joint and severally against Wallis and Ray

Hamilton.

       46.     Additionally, Plaintiff seeks damages in the amount of $250,000 against Wallis and

Ray Hamilton for their unlawful conduct in creating an unwelcome, hostile work environment

against Plaintiff in violation of Ohio Revised Code §§4112.02(A) and 4112.99.

                                    COUNT THREE
                     (Wrongful Termination in Violation of Ohio Public Policy)

       47.     Plaintiff realleges the allegations contained in paragraphs 1 through 46 as if fully

rewritten herein.

       48.     There exists a clear public policy in the State of Ohio which protects employees

from termination when they consult with an attorney regarding matters that would affect their

employment and their employer’s business. That policy is set forth in the cases of Chapman v.

Adia Servs Inc., 116 Ohio App.3d 534, 542-43, 688 N.E.2d 604, 609 (1st Dist. 1997);

Hollingsworth v. Time Warner Cable, 157 Ohio App.3d 530 (1st Dist. 2004); Simonelli v. Anderson

Concrete Co., 99 Ohio App.3d 254, 259, 650 N.E.2d 488 (10th Dist. 1994); Daniels v. Fraternal

Order of Eagle of Tecumseh No. 979, 162 Ohio App.3d 446, 2005-Ohio-3657, 833 N.E.2d 1253

(2nd Dist. 2005); Newcomb v. Hostetler Catering, Inc., Richland Cty. No. 2006 CA 0040, 2007-

                                                10
   Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 11 of 13 PAGEID #: 11




Ohio-361 at ¶31 (5th Dist.); Jacobs v. Highland County Bd., Highland Cty. No. 13 CA 20, 2014-

Ohio-4194 at ¶22, 20 N.E.2d 300 (4th Dist. 2014); and Terrill v. Uniscribe Prof’l Servs. 348

F.Supp.2d 890, fn 6 (N.D. Ohio, 2004).

       49.     The personnel actions of Ray Hamilton in terminating Plaintiff places in jeopardy

the public policy that exists in Ohio.

       50.     Plaintiff was terminated in December 2020 in retaliation for her consultation with

counsel on October 29, 2019 regarding her employment and Ray Hamilton’s business matters.

       51.     The evidence of Wallis’ and Ray Hamilton’s retaliation includes, but is not limited

to, Wallis’ statement to Loftus on October 29, 2019 that Lorna had “lawyered up” and falsely

stating that Lorna was suing Wallis. Consequently, Wallis decided to place Plaintiff on leave and

subsequently terminate her.

       52.     Ray Hamilton lacked any overriding, legitimate justification for Plaintiff’s

administrative leave and termination.

       53.     As a direct and proximate cause of Defendants’ retaliatory actions, Plaintiff has

been wrongfully discharged in violation of public policy and is entitled to damages.

       54.     The actions of Ray Hamilton and Wallis were in wanton and willful disregard of

Plaintiff’s legal and employment rights which entitles her to punitive damages against each

Defendant individually in the amount of $250,000 in compensatory damages and $500,000 in

punitive damages.

                                      COUNT FOUR
     (Retaliation in Violation of Chapter 4112.02(I) Against Wallis and Ray Hamilton)

       55.     Plaintiff realleges the allegations contained in paragraphs 1 through 54 as if fully

rewritten herein.




                                               11
   Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 12 of 13 PAGEID #: 12




       56.     Ohio Revised Code §4112.02(I) prohibits Wallis and Ray Hamilton as employers

from retaliating against Plaintiff for her opposition to their unlawful sexual harassment against her

and others.

       57.     As described herein, Plaintiff opposed the sexist statements and unlawful conduct

undertaken by Wallis against her and others while she was an employee.

       58.     Wallis knew of Plaintiff’s opposition because Plaintiff informed him of such.

       59.     As a direct and proximate result of Plaintiff’s opposition to Wallis’ and Ray

Hamilton’s unlawful conduct, they retaliated against her by demoting her and terminating her in

violation of Ohio Revised Code §4112.02(I).

       60.     As a direct and proximate result of their unlawful conduct, Wallis and Ray

Hamilton are liable to Plaintiff for damages in an amount not less than $250,000 pursuant to Ohio

Revised Code §4112.99.

       61.     Wallis’ conduct was willful and in wanton disregard of Plaintiff’s legal and

employment rights entitling her to punitive damages in an amount to be determined.

       62.     This case is being refiled from a prior case that was dismissed without prejudice on

March 12, 2021 in the Court of Common Pleas, Hamilton County, Ohio, under Case No.

A2000934.

       WHEREFORE, Plaintiff demands judgment against the Defendants, Wallis and Ray

Hamilton, jointly and severally, in an amount to be determined at trial, but believed to be in excess

of $500,000. For pre-judgment and post-judgment interest, compensatory damages, punitive

damages, attorney’s fees, and any other additional relief which the Court may believe Plaintiff is

entitled. Plaintiff demands a trial by jury.




                                                 12
Case: 1:21-cv-00183-MRB Doc #: 1 Filed: 03/17/21 Page: 13 of 13 PAGEID #: 13




                                  Respectfully submitted,


                                  /s/ Mark J. Byrne
                                  MARK J. BYRNE (0029243)
                                  Trial Attorney for Plaintiff
                                  JACOBS, KLEINMAN, SEIBEL & McNALLY, LPA
                                  Cincinnati Club Building
                                  30 Garfield Place, Suite 905
                                  Cincinnati, Ohio 45202
                                  Phone: (513) 381-6600
                                  Fax:    (513) 381-4150
                                  E-mail: mbyrne@jksmlaw.com




                                    13
